Citation Nr: 1827874	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-37 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory condition and, if so, whether service connection is warranted.

2. Entitlement to service connection for mild obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to June 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  By a March 2004 rating decision, the RO denied the Veteran's claim for service connection for a respiratory condition (shortness of breath).  He initiated an appeal of the RO's decision within one year, but affirmatively chose not to perfect it with a substantive appeal.

2.  Additional evidence received since the RO's March 2004 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory condition, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence shows that the Veteran's mild obstructive pulmonary disease, claimed as a respiratory condition, was not present in or otherwise related to service.


CONCLUSIONS OF LAW

1.  The RO's March 2004 rating decision denying service connection for a respiratory disability is final.  38 U.S.C. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2004).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a respiratory condition.  38 U.S.C. §§1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2004).

3.  The criteria for service connection for a mild obstructive lung disease, claimed as a respiratory condition have not been met. 38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In the present case, the RO, by a decision entered in March 2004, denied the Veteran's claim for service connection for a respiratory condition (shortness of breath) on grounds that the evidence failed to show that a disability had been clinically diagnosed.  The Veteran timely filed a notice of disagreement with this appeal and a statement of the case was issued.  However, in his August 2004 Form 9, he specifically stated that he did not wish to initiate an appeal in reference to the respiratory condition "because after different examinations everything appears to be normal and my shortness of breath could probably be emotional or stressful situations."  See VA Form 9 received August 2004. 

As a result, the decision became final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As indicated above the previous decision denied service connection for a respiratory condition.  In November 2010, the RO received a statement in support of claim from the Veteran indicating that he wished to reopen the claim. He submitted VAMC treatment records demonstrating an abnormal pulmonary function test and a suspected obstructive lung disease diagnosis.  New evidence will raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Here, the new evidence has already triggered the duty to assist, resulting in the opinion provided in August 2011 by a VA examiner.

This evidence was not before adjudicators when the Veteran's respiratory condition claim was last denied in March 2004 and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for the respiratory disability and raises a reasonable possibility of substantiating the claim.  Accordingly, the respiratory condition claim is reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran essentially contends that during service he received treatment for "respiratory and shortness of breath" and that he has been under continual treatment for such symptoms since he separated form service. See October 2014 Form 9. HE further asserts that the condition has gotten worse with time thus resulting in his current diagnosis of mild obstructive lung disease. Id.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with mild obstructive lung disease. Accordingly, the first criterion for establishing service connection has been met. The question becomes whether this condition is related to service.

Evidence of record includes STRs, VA treatment records, and VA examinations. The Veteran's STRs include an August 9, 2001 acute medical care note, which shows complaints of shortness of breath for one day. See STRs at 77. In an August 10, 2002 Report of Medical History, the Veteran checked the boxes for yes indicating shortness of breath, a chronic cough at night (but indicated it happened a few months ago but only once), and asthma or breathing related problems. Id at 13. He further elaborated that he cannot breathe very well when he put his gas mask on and that sometimes during the day he feels a shortness of breath. Id at 14.  A December 17, 2002 chest x-ray shows normal results. Id at 81. A March 20, 2003 Report of Medical Assessment shows that the Veteran complained of shortness of breath and indicated that he only sought medical care for the condition one time. Id at 15.  The contemporaneous clinical evaluation found normal lungs and chest.

VA treatment records show a normal pulmonary function study in February 2004, and normal lungs examination in September 2009.  In October 2010 and January 2011, VA treatment records reflect an abnormal pulmonary function test and a diagnosis of obstructive lung disease.

The Veteran was afforded a VA respiratory examination in August 2011. The exam revealed a diagnosis of mild obstructive lung disease. After reviewing the claims file and lay evidence of records, the examiner opined that  is was less likely than not that the Veteran's mild obstructive lung disease was caused by or related to his shortness of breath complaints during military service. He provided the rationale that the current respiratory condition was not present back in 2004 when the Veteran's pulmonary function test yielded normal results.  Further, it was 10 years post service that the Veteran was found with alterations in his pulmonary function and while such alteration could have developed with time, the symptoms that the Veteran experienced during service were sudden, only lasted a few minutes, and were relieved without any treatment.

The VA examiner's opinion was rendered following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusion reached. Accordingly, this opinion is entitled to significant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). There is no competent medical opinion of record linking a current lung disability to service.

In his substantive appeal, at the August 2011 VA examination, and in a January 2012 VA treatment record, the Veteran reported that he has had episodes of shortness of breath (SOB) since basic training.  The Board does not doubt that the Veteran has had episodes of SOB since service.  However, the medical evidence of record demonstrates that these are not symptoms of a respiratory or pulmonary origin.  There was normal pulmonary function testing in 2004 and the Veteran himself wrote in August 2004 that he did not wish to initiate an appeal in reference to the respiratory condition "because after different examinations everything appears to be normal." The Veteran indicated that the episodes of SOB may be related to stress or his emotions; the Board notes that he already has perfected an appeal for service connection for a psychiatric disorder, but it is waiting for a hearing to be scheduled.

While the Veteran believes that his current lung disability is related to service, the Veteran has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the etiology of his respiratory disability is not capable of lay observation, and requires medical expertise to determine. Accordingly, his opinion as to the diagnosis or etiology of his lung disability is not competent medical evidence. In any event, the Board finds the opinion of the VA examiner after examination of the Veteran and review of diagnostic testing and the Veteran's statements to be significantly more probative than the Veteran's lay assertions regarding his symptomatology.

In view of the foregoing, the Board finds that the preponderance of the competent and probative evidence of record is against a finding that the Veteran's respiratory disability, to include mild obstructive pulmonary disease, was incurred in or otherwise the result of his active service. Accordingly, the claim for service connection is denied.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a respiratory condition (shortness of breath) is reopened.

Service connection for mild obstructive pulmonary disease is denied.



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


